
	
		I
		112th CONGRESS
		2d Session
		H. R. 6418
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. King of Iowa (for
			 himself and Mr. Huelskamp) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To repeal a certain rule relating to nutrition standards
		  in the national school lunch and school breakfast programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Hungry Kids
			 Act.
		2.Repeal of
			 ruleThe rule prescribed by
			 the Food and Nutrition Service of the Department of Agriculture relating to
			 nutrition standards in the national school lunch and school breakfast programs
			 published on January 26, 2012 (77 Fed. Reg. 4088 et seq.) and revising parts
			 210 and 220 of title 7, Code of Federal Regulations, shall have no force or
			 effect.
		3.Limits on certain
			 nutritional requirementsSection 9(a)(1)(A)(i) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1758(a)(1)(A)(i)) is amended by
			 inserting before the semicolon the following: , to establish a calorie
			 maximum for individual school lunches, or to prohibit a child from eating a
			 lunch provided by the child’s parent or legal guardian.
		
